DYKMAN, J.
(dissenting). Both parties agree that sec. 632.895(3), Stats., is unambiguous. However, the OCI concludes that a legislative requirement of insurance "coverage" really means "full coverage" of all expenses, subject to a cap determined by another agency.
"[C] overage could mean either the sum of the risks insured against or one of the types of risks insured against." Employers Ins. v. Blue Cross & Blue Shield, 124 Wis. 2d 335, 345, 368 N.W.2d 838, 843 (Ct. App. 1985) (citing Webster's Third New International Dictionary (1966)). Wisconsin statutes are to be construed according to common and approved usage. Sec. 990.01(1), Stats.
Simplicity is the primary standard in expressing legislative policy. Wisconsin Bill Drafting Manual, 1989-90, sec. 2.001(3). The simplest way to interpret the first sentence of sec. 632.895(3), Stats., is to focus on its central requirement — the thirty-day period of required coverage. The OCI has expanded that purpose from a time requirement to a time and dollar requirement.
*417The majority finds sec. 632.895(3), Stats., unclear because it only partly defines the "daily rate payable under this subsection." There is no need for a specific daily rate to be included in the statute. The daily rate is left to the seller and purchaser of the policy. Policy purchasers may need more or less protection and may not wish to pay for protection they do not need. The legislature is entitled to protect those who do not need full coverage from being forced to pay for it nonetheless. The legislature is also entitled to require full coverage, but it has not done so. The majority chooses to remedy this "oversight" by adding language to the statute. While that might be better public policy, it is not the policy the legislature chose.
The majority fears that unless it requires full coverage for services, insurance policies will provide coverage of one cent per day for skilled nursing care. This fear is groundless. An insurance company that used such a policy would be held up to ridicule by its competition and the media. Even if an insurance company decided to risk such a scam, it would not succeed. Section 631.20, Stats., gives OCI the power to decide whether a proposed policy is fair and equitable. A policy of the sort suggested by the majority would never pass muster under sec. 631.20.
I recognize the deference we give to an agency's interpretation of a statute which it administers. However, deference has limits, and deference ceases when an agency's construction of a statute does not have a rational basis. Environmental Decade v. ILHR Dept., 104 Wis. 2d 640, 644, 312 N.W.2d 749, 751 (1981). It is not rational to interpret a statute which speaks to a time limit for coverage as also requiring an unstated dollar *418amount of coverage. I would interpret sec. 632.895(3), Stats., to mean what the legislature intended it to mean.